Case 18-30453-sgj7 Doc 44-2 Filed 05/15/20      Entered 05/15/20 13:33:15   Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION
_____________________________________
                                      §
In Re:                                §
NATIONAL CENTER FOR POLICY            §
ANALYSIS,                             §      Case No. 18-30453
                                      §
            Debtor.                   §
_____________________________________ §
                                      §
KEVIN BUCHANAN, as Appointed Receiver §
of NATIONAL CENTER FOR POLICY         §
ANALYSIS,                             §
                                      §
            Plaintiff,                §      Adv. Proc. No. 20-03013
                                      §
v.                                    §
                                      §
JAMES AMOS, JR., STEPHEN A.           §
BATMAN, WILLIAM D. GROSS, RONALD §
S. IVY, DENNIS McGUISTION, JACKI      §
PICK, REAGAN STEWART, ALLEN B.        §
WEST, AND MICHAEL L. WHALEN,          §
                                      §
           Defendants.                §

   ORDER GRANTING TRUSTEE’S MOTION FOR APPROVAL OF
 COMPROMISE AND SETTLEMENT AGREEMENT UNDER RULE 9019

      On this day, came on for consideration the Motion for Approval of Compromise and

ORDER GRANTING TRUSTEE’S UNOPPOSED MOTION TO SUBSTITUTE PARTY                 Page 1 of 3
Case 18-30453-sgj7 Doc 44-2 Filed 05/15/20              Entered 05/15/20 13:33:15     Page 2 of 3




Settlement Agreement [Docket No. ___] (the “Motion”), filed on May 15, 2020 by James W.

Cunningham as Chapter 7 Trustee (the “Trustee”) in the above-captioned bankruptcy case.

        The Court having considered the Motion and the settlement agreement (the “Settlement

Agreement”) described therein, finds that:

        1.      This Court has subject matter jurisdiction of the matter and that this is a core

proceeding;

        2.      The Settlement Agreement described in the Motion and attached thereto as Exhibit A

is by and between the Trustee, as movant, and James Amos, Jr., Stephen A. Batman, William D.

Gross, Ronald S. Ivy, Dennis McCuistion, Jacki Pick, Reagan Stewart, and Michael L. Whalen

(collectively, the “Defendants”);

        3.      At least 21 days have passed since the date of filing and service of notice of the

Motion, and no objection, response, or request for a hearing has been timely filed or requested by

any party-in-interest as required by and in accordance with Local Bankruptcy Rules 9007-1 (c)

and (g);

        4.      The foregoing described Settlement Agreement is fair and equitable and

represents the exercise of reasonable business judgment by the Trustee;

        5.      The legal factors and requirements pertaining to the approval of the Settlement

Agreement have been met;

        6.      This Court’s approval of the Settlement Agreement is in the best interests of the

estate, the consolidated estate’s creditors, and all parties-in-interest;

        7.      The Motion should be granted, and the Settlement Agreement should be

approved. It is therefore,




ORDER GRANTING TRUSTEE’S UNOPPOSED MOTION TO SUBSTITUTE PARTY                            Page 2 of 3
Case 18-30453-sgj7 Doc 44-2 Filed 05/15/20      Entered 05/15/20 13:33:15     Page 3 of 3




      ORDERED, that the Motion be and hereby is GRANTED;

      It is further, ORDERED, that the Trustee’s Settlement Agreement with the Defendants

be and is hereby APPROVED in all things;

      It is further, ORDERED, that the parties to the Settlement Agreement are hereby

authorized and directed to take such actions as are reasonably necessary to consummate the

Settlement Agreement.

                                ### END OF ORDER ###




ORDER GRANTING TRUSTEE’S UNOPPOSED MOTION TO SUBSTITUTE PARTY                    Page 3 of 3
